Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application #16/753,506 that was filed on 04/03/2020. Claims 1-9 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "The blocking device" in at the beginning of the claim.   As the claim currently stands, it should refer to “The device” (see examiner’s commentary at the end of the office action). There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "The blocking device" in at the beginning of the claim.  As the claim currently stands, it should refer to “The device” (see examiner’s commentary at the end of the office action). There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-, 7-9 is/are rejected under 35 U.S.C. 102(a)/(1)(2) as being anticipated by Holladay (US 4143838).
Regarding Claim 1, Holladay discloses a device for blocking a fin (10) of a projectile (abstract), the fin including a fin base pivoting about a pivot pin secured to the body of the projectile between a withdrawn fin position and a deployed fin position (abstract, Fig. 1), wherein the device includes at least one recess (21, 27, 28) housing at least one shape of revolution (23, 24) pushed by a resilient means (25) between a first surface (the chamfer 21) borne by the fin and a second surface (the surface so the recess 27, 28 on the body of the projectile 12) borne by the body of the projectile (12) (col. 2, lines 37-40; figure 2, 3), at least one of the two surfaces forming a ramp that converges toward the other surface (Fig. 3; the chamfer 21 forms a ramp that converges towards the recess 27, 28) to tend to cause jamming of the shape of revolution (23, 24) between the two surfaces (col. 3, lines 16-24 and in particular col. 3, lines 16-19: “The chamfers such as at 21 in the ball detent hole 22 in the fin provide a line contact on the balls 23 and 25 that is below the ball center lines, thus effecting an over the center locking feature”), the resilient means (25) (23, 24)  with the ramp (21) and the other surface (the surfaces of the recess 27, 28) (the balls (23, 24) are in contact on the one hand with the ramp (21) along a contact line “line contact”, col 3, line 17 and on the other hand with the surface of the recess 27 28 on the body of the projectile 12).
In alternative: the claim can also be interpreted in the way that the ramp is formed by the surface of the recess (27,28) which converges toward the hole (22), in which case the second surface is represented by the chamfer (21).
Regarding Claim 4, Holladay discloses a device wherein the pivot pin of the fin base is perpendicular to the longitudinal axis of the projectile (col. 2, lines 37-col. 3, line 24, Fig 2-3). 
Regarding Claim 5, Holladay discloses a device wherein the shape of revolution includes a ball and the resilient means includes a leaf spring bearing on the ball (col. 2, lines 37-col. 3, line 24, Fig 2-3).  
Regarding Claim 7, Holladay discloses a device wherein the recess is formed in the projectile body and includes the second surface, which forms a ramp (col. 2, lines 37-col. 3, line 24, Fig 2-3).  
Regarding Claim 8, Holladay discloses a device wherein the device includes a plurality of recesses (col. 2, lines 37-col. 3, line 24, Fig 2-3).  
Regarding Claim 9, Holladay discloses a projectile including several fins col. 2, lines 37-col. 3, line 24, Fig 2-3)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holladay (US 4143838). 
Regarding Claim 2,Holladay discloses the fin base including an at least partially circular profile located in a housing of the body with shape matching with the fin base so as to allow the pivoting of an outer surface of the fin base relative to an inner surface of the housing (Fig. 1).  
Holladay discloses the claimed invention except the pivot pin of the fin base is parallel to the longitudinal axis of the projectile.  It would have been an obvious matter of design choice to make the pivot pin of the fin base is parallel to the longitudinal axis of the projectile, since applicant has not disclosed that making the pivot pin of the fin base is parallel to the longitudinal axis of the projectile solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the pivot pin of the fin base is orthogonal to the longitudinal axis of the projectile disclosed in Holladay.
As an example, Alculumbre (US2016/0223305) teaches a device wherein the pivot pin of the fin base is parallel to the longitudinal axis of the projectile (para. [0036], Fig. 1-3 (see attached PTO 892)).
Regarding Claims 3 and 5, Holladay discloses the blocking device wherein the shape of the revolution includes a roller (23, 24) and the resilient means (25, Fig. 3) includes an undulating spring (25) placed along the roller (23, 24). Holladay discloses the claimed invention except the resilient means is an undulating leaf spring.  It would have been an obvious matter of design choice to make the resilient means an undulating leaf spring since applicant has not disclosed that making the resilient means an undulating leaf spring solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with similarly pictured resilient means/spring disclosed in Holladay.
Regarding Claim 6, Holladay discloses the claimed invention except the recess is formed in the fin base and includes the first surface, which forms a ramp.  It would have been an obvious matter of design choice to form recess in the fin base and includes the first surface, since applicant has not disclosed that forming the recess in the fin base including the first surface solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the recess disclosed in Holladay.

Examiner’s commentary: the examiner herby advise the applicant to amend the preamble of the independent claim 1 to recite  “A projectile fin blocking device…” to place the device on the projectile rather place it in the functional limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642